Por cuanto la parte demandada y apelada como único fundamento de su moción sobre desestimación alega (a) que han transcurrido más de treinta días desde la apelación de este caso, o sea, desde el 30 de abril de 1926, sin que la parte *1073demandante haya radicado ante este tribunal la certifica-ción de los documentos qne constituyen los. autos de apela-, ción, y (ó) que habiendo sido la sentencia de este caso dic-tada en virtud de una estipulación de las partes por some-timiento de cuestiones de hecho y de derecho, la única do-cumentación que se puede elevar a este tribunal es una cer-, tifieaeión de la demanda, alegaciones del demandado, sen-tencia y escrito de apelación, y esa documentación no ha sido -elevada a este tribunal en el término de treinta días siguientes a la interposición del recurso de apelación, ni se ha solicitado prórroga a este tribunal;
Pos, guaNto la demandante fué notificada de dicha mo-ción el día 3 de junio de 1926 por la vía de comunicación diaria de correos que existe entre Aguadilla y Lares;
Pon cuaNto el legajo de la sentencia comprensivo de la documentación indicada en la moción sobre desestimación pero sin haberse incluido la exposición del caso y certificado por el secretario de la corte de distrito con fecha 4 de junio,. fué debidamente radicado en la secretaría de este tribunal el día 5 de junio simultáneamente con la “Moción sobre, desestimación; ’ ’
Por cuanto se acompaña a la moción sobre desestima-ción como parte de la misma una certificación defectuosa e incompleta sin la debida notificación a la parte contraria.
Por cuanto de los datos suministrados por los deman-dantes y apelantes en oposición a la moción sobre desestima-ción y en apoyo de una moción sobre prórroga y permiso para presentar una exposición del caso, se desprende que' la corte inferior al dictar su sentencia apelada se fundó no sólo en la estipulación de las partes sino también en la prueba testifical practicada en la vista del caso; que la re-ferida “Exposición del caso” fué debidamente presentada en la corte inferior y señalado el día 17 de mayo para la vista y discusión de dicha “Exposición” la parte deman-dada solicitó y obtuvo la suspensión de dicha vista fundada *1074en la ausencia de la isla de uno de los abogados de la parte apelada, siendo dicho abogado el que había asistido al jui-cio;- y que tal “Exposición del caso” aún está pendiente de la aprobación del juez sentenciador en el tribunal inferior.
Por tanto,- se declara sin lugar la moción sobre desesti-mación y con lugar .la moción solicitando permiso para agre-gar a los autos la “Exposición del caso” una vez aprobada por el juez de distrito y se concede a los apelantes para tal fin -y para presentar su alegato, una prórroga de treinta días a contar desde el día 21 de junio de 1926.”